        Case 1:18-cv-00085-ALC-KNF Document 65 Filed 06/18/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------------- x
                                                                      :
FORDEC REALTY CORP,
                                                                      :   Case No. 1:18-cv-00085-ALC-KNF
                                    Plaintiff,
                                                                      :
                 -against-
                                                                      :
TRAVELERS EXCESS AND SURPLUS LINES
COMPANY                                                               :
                                    Defendant.
                                                                      :
--------------------------------------------------------------------- x

                                          NOTICE OF MOTION

        PLEASE TAKE NOTICE that Robinson & Cole LLP, attorneys for Defendant

Travelers Excess and Surplus Lines Company (“Travelers”) will move the Honorable Kevin N.

Fox, United States Magistrate Judge, at the District Courthouse located at 500 Pearl Street, New

York, New York, at a date and time to be determined by the Court, for an Order granting its

Motion to Strike Plaintiff Fordec Realty Corp.’s Expert Disclosures and Preclude Expert Witness

Testimony.

        PLEASE TAKE FURTHER NOTICE that in support of this Motion, Travelers shall

rely on the accompanying Memorandum of Law, June 18, 2019 Declaration of Marc E. Haas,

and all exhibits attached thereto.

Dated: New York, New York
       June 18, 2019

                                                              ROBINSON & COLE LLP


                                                               /s/ Marc E. Haas            1
                                                              Marc E. Haas (MH1717)
